Title: 4. To Hendrik Calkoen, 7 October 1780
From: Adams, John
To: Calkoen, Hendrik


      
       4. Letter
       Sir
       Amsterdam October 7. 1780
      
      Your fourth Question is, whether America, in and of itself, by means of purchasing or exchanging the Productions of the several Provinces, would be able to continue the War, for 6, 8 or 10 years, even if they were entirely deprived of the Trade with Europe, or their Allies exhausted by the War and forced to make a Seperate Peace were to leave them.
      
      This is an extreme case. And where is the necessity of putting Such a Supposition! Is there the least appearance of France or Spain being exhausted by the War? Are not their Resources, much greater than those of England, Seperated as she is from America? Why should a Suspicion be entertained that France or Spain will make a seperate Peace? Are not these Powers Sufficiently interested in seperating America from England? All the World knows that their maritime Power, and the Possession of their Colonies depend upon Seperating them? Such Chimaeras as these are artfully propagated by the English to terrify Stockjobbers, but thinking Men, and well informed Men know that France and Spain have the most pressing Motives to persevere in the War. Besides Infractions so infamous, of Solemn Treaties made and avowed to all Mankind are not committed by any nation. In short no Man who knows any Thing of the real Wealth and Power of England on one hand; and of the Power and Resources of France, Spain and America on the other, can believe it possible, in the ordinary Course of human Events and without the Interposition of Miracles, that France and Spain should be So exhausted by the War, as to be forced to make a Seperate Peace.
      The other Supposition here made is equally extreme. It is in the nature of Things impossible that America should ever be deprived entirely of the Trade of Europe. In opposition to one extream I have a Right to advance another. And I Say that if all the maritime Powers of Europe, were to unite their Navies, to block up the American Ports, and prevent the Trade of Europe they could not wholly prevent it. All the Men of War in Europe would not be sufficient to block up a seacoast of 2000 Miles in Extent, varied as that of America is by such an innumerable Multitude of Ports, Bays, Harbours, Rivers, Creeks, Inlets and Islands, with a Coast so tempestuous that there are many Occasions in the Course of the Year, when Merchant Vessells can push out and in altho Men of War cannot cruise. It should be remembered, that this War was maintained by America for Three Years, before France took Any Part in it. During all that Time the English had fifty Men of War upon that Coast which is a greater Number than they ever will have again: yet all their Vigilance was not Sufficient to prevent American Trade with Europe. At the worst Time We ever saw, one Vessell in three went and came Safe. At present there is not one in four taken. It should also be remembered that the French Navy have never untill this Year, been many days together upon the American Coast. So that We have in a sense maintained the Trade of the Continent five Years against all that the English navy could do, and it has been growing every Year.
      Why then should We put cases that We know can never happen. However I can inform you, that the Case was often put, before this War broke out. And I have heard the common Farmers in America reasoning upon these Cases seven years ago. I have heard them Say, if Great Britain could build a Wall of Brass, a thousand feet high all along the seacoast at low Water Mark, We can live and be happy. America is most undoubtedly capable of being the most independent Country upon Earth. It produces every Thing for the Necessity, Comfort and Conveniency of Life, and many of the Luxuries too. So that if there were an eternal Seperation between Europe and America—The Inhabitants of America would not only live but multiply, and for what I know be wiser, better, and happier, than they will be, as it is.
      That it would be unpleasant, and burthensome to America to continue the War for 8 or 10 Years, is certain: but will it not be unpleasant and burdensome to Great Britain too? There are between 3 and four millions of People in America. The Kingdom of Sweeden, that of Denmark, and even the Republick of the united Provinces have not each of them many more than that Number. Yet these States can maintain large standing armies even in time of Peace, and maintain the Expences of Courts And Governments much more costly than the Government of America. What then should hinder America from maintaining an Army sufficient to defend her Altars, and her Firesides? The Americans are as active as industrious and as capable as other Men. America could undoubtedly maintain a regular Army of Twenty thousand Men forever. And a regular Army of Twenty thousand Men, would be Sufficient to keep all the Land Forces that Great Britain can send there, confined to the Seaport Towns under cover of the Guns of their Men of War. Whenever the British Army shall attempt to penetrate far into the Country the regular American Army will be joined by such Reinforcements from the Militia, as will ruin the British Force—By desertions, by Fatigue, by sickness and by the sword in occasional skirmishes, their numbers will be wasted and the miserable Remainders of them Burgoined.
      I have the Honour to be &c.
     